FILED
                              NOT FOR PUBLICATION                           OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RYAN BONNEAU,                                     No. 11-35051

                Plaintiff - Appellant,            D.C. No. 3:99-cv-01275-ST

  v.
                                                  MEMORANDUM *
CROSSLAND MORTGAGE
CORPORATION,

                Defendant - Appellee.



                      Appeal from the United States District Court
                               for the District of Oregon
                    Janice M. Stewart, Magistrate Judge, Presiding **

                             Submitted October 9, 2012 ***

Before:         RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ryan Bonneau appeals pro se from the district court’s order denying his

motion to reopen his diversity action against his former employer. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of a motion to reopen. Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.

2001). We may affirm on any ground supported by the record, Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Denial of Bonneau’s motion to reopen, which we construe under Federal

Rule of Civil Procedure 60(b)(6), was proper because Bonneau waited over five

years between allegedly learning of the termination of his bankruptcy case and

filing the motion, and this delay was unreasonable. See Fed. R. Civ. P. 60(c)(1)

(motion under Rule 60(b)(6) must be made within a “reasonable time”); Hammer

v. Drago (In re Hammer), 940 F.2d 524, 526 (9th Cir. 1991) (unexcused two-year

delay unreasonable); cf. Or. Rev. Stat. § 12.160 (tolls statute of limitations for

persons with a “disability” because they are minors or insane); Douglas v. Noelle,

567 F.3d 1103, 1109 (9th Cir. 2009) (Or. Rev. Stat. § 12.160 does not toll statute

of limitations during periods of imprisonment).

      The district court did not abuse its discretion in denying Bonneau’s motion

for reconsideration because Bonneau failed to show grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration).


                                           2                                     11-35051
      Bonneau’s contentions regarding Crossland’s declarations are unpersuasive.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Bonneau’s motion to strike is denied.

      AFFIRMED.




                                         3                                   11-35051